 

Palayan Resources, Inc. 8-K [palayan-8k_082520.htm]

 

Exhibit 10.02

 



[ahit-497_img001.jpg]

2020 - 07 - 09 11:06:39 Business Register extract Netherlands Chamber of
Commerce CCI number 76235548 Page 1 (of 2) Legal entity RSIN Legal form
Statutory name Corporate seat First entry in Business Register 860555628
Besloten Vennootschap (comparable with Private Limited Liability Company) SMG -
Gold B.V. Woerden 29 - 10 - 2019 Date of deed of incorporation 29 - 10 - 2019
Issued capital Paid - up capital EUR 2,00 EUR 2,00 Company Trade name Company
start date Activities Employees SMG - Gold B.V. 29 - 10 - 2019 (registration
date: 29 - 10 - 2019) SBI - code: 70102 - Holding companies (not financial) 0
Establishment Establishment number Trade name Visiting address Date of
incorporation Activities 000044057598 SMG - Gold B.V. Van der Valk Boumanlaan 13
I, 3446GE Woerden 29 - 10 - 2019 (registration date: 29 - 10 - 2019) SBI - code:
70102 - Holding companies (not financial) For further information on activities,
see Dutch extract. 0 Employees Sole shareholder Name Visiting address Registered
in Palayan Resources, Inc. 123 West Nye Lane, Carson City, Nevada 89706, United
States of America Secretary of State Nevada, United States of America under
number E0365222013 - 5 07 - 07 - 2020 (registration date: 08 - 07 - 2020) Sole
shareholder since Board members Name Date of birth Date of entry into office
Davis, Barry John 30 - 01 - 1956 29 - 10 - 2019 (registration date: 29 - 10 -
2019) This extract has been certified with a digital signature and is an
official proof of registration in the Business Register . You can check the
integrity of this document and validate the signature in Adobe at the top of
your screen . The Chamber of Commerce recommends that this document be viewed in
digital form so that its integrity is safeguarded and the signature remains
verifiable .

 

 

   

 

[ahit-497_img002.jpg]

2020 - 07 - 09 11:06:39 Page 2 (of 2) Title Powers directeur A Jointly
authorised (with other board member(s), see articles) Name Visiting address
Registered under CCI number Date of entry into office Title Powers The
Netherlands Trust Services B.V. Van der Valk Boumanlaan 13 I, 3446GE Woerden
66088844 02 - 03 - 2020 (registration date: 03 - 03 - 2020) Directeur B Jointly
authorised (with other board member(s), see articles) Extract was made on 09 -
07 - 2020 at 11.06 hours. This extract has been certified with a digital
signature and is an official proof of registration in the Business Register .
You can check the integrity of this document and validate the signature in Adobe
at the top of your screen . The Chamber of Commerce recommends that this
document be viewed in digital form so that its integrity is safeguarded and the
signature remains verifiable . Business Register extract Netherlands Chamber of
Commerce CCI number 76235548

 

 

   

 